Exhibit 10.45 BRIDGELINE DIGITAL, INC. AMENDMENT #1 TO 10% SECURED SUBORDINATED CONVERTIBLE NOTES THIS AMENDMENT #1 TO 10% SECURED SUBORDINATED CONVERTIBLE NOTES (this “ Amendment ”) is made as of December 23, 2015, by and among Bridgeline Digital, Inc., a Delaware Corporation (the “ Company ”) and the holders of the Notes (defined below). All capitalized terms used but not defined herein shall have the meaning set forth in the Purchase Agreement (defined below). WHEREAS, the Company has previously issued certain 10% Secured Subordinated Convertible Notes (the “ Notes ”) to the Holders pursuant to a Note Purchase Agreement between the Company and the Holders, dated as of September 30, 2013 and amended on November 6, 2013 (the “ Purchase Agreement ”); WHEREAS, the Notes were issued in two closings on September 30, 2013 and November 6, 2013 and each Note currently matures three years from the date of issuance; and WHEREAS, the Company and the Holders of sixty-seven percent (67%) of the outstanding principal amount under the Notes desire to amend the Notes to extend the maturity date of the Notes to March 1, 2017, to increase the interest rate under the Notes and to add a prepayment penalty under the Notes. NOW, THEREFORE, in consideration of the promises and the mutual covenants and obligations contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Holders agree as follows: 1. Amendment s . Each of the Notes is hereby amended as follows: (a) The Maturity Date of the Notes shall be changed to March 1, 2017 by deleting all references to a maturity date of either “September 30, 2016” or “November 6, 2016”, as applicable, and replacing such references with the date “
